Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Drawings
	The drawings of 5/13/2020 are accepted. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 6-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Noh et al. (US 2020/0177424 hereafter Noh). 

For claims 6, 7, 13, Noh discloses a terminal (UE 100 Figure 11) comprising: a control section (processor 110 Figure 11 [0120]) that determines a resource ([0142] SR-PUCCH resource) to transmit first uplink control information (UCI) ([0076] e.g. ACK/NACK through PUSCH and/or PUCCH) including a positive scheduling request (SR) ([0144] positive SR thru the SR-PUCCH resource)  or second UCI including a negative SR ([0144] negative SR thru the SR-PUCCH resource) based on which to use a first configuration of transmitting the first UCI and the second UCI by using a same frequency resource ([0142] according to base station configuration, same SR-PUCCH resource [0142-0144]) or a second configuration of transmitting the first UCI and the second UCI by using mutually different resources ([0179] separate PUCCH resource for SR); and a transmitting section (120 Figure 11 [0119] communication module) that transmits the first UCI or the second UCI by using the resource (e.g. PUCCH over NR Figure 13 [0045]).

For claim 7, Noh discloses wherein the first UCI and the second UCI are each Hybrid Automatic Repeat request-Acknowledgement (HARQ-ACK) ([0141] PUCCH UCI may include HARQ-ACK which may be positive or negative SR [0144]). 

For claims 8, 9, Noh discloses when the first UCI and the second UCI are each 1-bit HARQ-ACK ([0191] e.g. multiplexed on one PUCCH resource where m is 1 and N is 12 [0016] the size of the interval is  12/(2^1) or 6), the transmitting section uses 3 or 9 as an index for cyclic shift to apply to the first UCI (3 and 9 has an interval of 6) and the transmitting section uses 0 or 6 as an index for cyclic shift to apply to the second UCI (interval of 6 [0027] cyclic-shifted with N values different from each other. 3 and 0 for positive and negative respectively are design choices).  

For claims 10, 11, 12, Noh discloses when the first UCI and the second UCI are each 2-bit HARQ-ACK ([0189] e.g. multiplexed on two PUCCH resources where m is 2 , the transmitting section uses 1, 4, 7 or 10 as an index for cyclic shift to apply to the first UCI (positive SR [0019]) and the transmitting section uses 0, 3, 6 or 9 as an index for cyclic shift to apply to the second UCI (negative SR [0018]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

R1-1718207 NTT “Short-PUCCH for UCI of up to 2 bits” 3GPP WG1 NR #90bis Prague, CZ 9th-13th, October 2017 :   Applicant’s contribution to the 3GPP standards meeting. 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571. The examiner can normally be reached Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BASIL MA/Examiner, Art Unit 2415